DETAILED ACTION
This action is in response to applicant’s amendment filed on 08 February 2021.  Claims 21-40 are now pending in the present application and claims 1-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2021 has been entered.
 








Allowable Subject Matter
Claims 21-40 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-40 are allowed in view of applicant’s amendment and accompanying remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimers filed on 04 December 2019 (items 4a-b) and 10 July 2019 (item 4c) disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of
U.S. Patent No. 9,125,185 B2
U.S. Patent No. 9,320,019 B2
U.S. Patent No. 9,980,250 B2
has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jussila et al. (US 2013/0136211 A1) discloses RF front-end for intra-band carrier aggregation.
Landry et al. (US 8,401,546 B2) discloses universal acquisition and tracking apparatus for global navigation satellite system (GNSS).
Ma et al. (US 2011/0158156 A1) discloses method and system using relays with aggregated spectrum.
Trerise et al. (US 2015/0089549 A1) discloses method and system for full spectrum capture for satellite and terrestrial applications.
Ramesh et al. (US 2011/0310948 A1) discloses low-complexity diversity using preequalization.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462           

WJD,Jr
12 February 2021